DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 2/26/2020. As directed by the amendment, claims 1-17 were cancelled and claims 18-26 were added. Thus, claims 18-26are presently pending in this application.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “a supporting means that is connected to the cover member and prevents the cover member from sagging when the cover member is unfolded from the housing by the coupling member” (claim 18, lines 6-8) and “a locking means that is provided to the housing and cover member and allows mutual locking or unlocking of the housing and the cover member” (claim 21, lines 1-3).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the limitations “a cover member” (claim 18, line 3), “a 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 18-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “A thermotherapy device comprising: a housing; a cover member connected to the housing; a coupling member that connects the housing and the cover member and allows the cover member to be folded on and unfolded from the housing; and a supporting means that is connected to the cover member and prevents the cover member from sagging when the cover member is unfolded from the housing by the coupling member, wherein the housing and the cover member are configured to support a user's body directly on their top surface when the cover member is unfolded” (lines 1-10) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure discloses a thermotherapy device but fails to provide any written description on what makes the device a thermotherapy device, specifically, what is the source of thermal energy that provides the thermotherapy, is the source of thermotherapy within the massaging rollers of the massage set “1”, or is the source of thermotherapy formed within the mat 10C, or is the thermotherapy being external to the device. The disclosure 
          Any remaining claims are rejected to for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the limitation “A thermotherapy device comprising: a housing; a cover member connected to the housing; a coupling member that connects the housing and the cover member and allows the cover member to be folded on and unfolded from the housing; and a supporting means that is connected to the cover member and prevents the cover member from sagging when the cover member is 
Regarding claim 19, the limitation “The thermotherapy device of claim 1” (line 1) is unclear as to which claim, claim 19 is depended on, since claim 1 has been cancelled. 
Regarding claim 20, the limitation “The thermotherapy device of claim 1” (line 1) is unclear as to which claim, claim 20 is depended on, since claim 1 has been cancelled.
Regarding claim 21, the limitation “The thermotherapy device of claim 1” (line 1) is unclear as to which claim, claim 21 is depended on, since claim 1 has been cancelled.
Regarding claim 22, the limitation “The thermotherapy device of claim 4” (line 1) is unclear as to which claim, claim 22 is depended on, since claim 4 has been cancelled.

Regarding claim 24, the limitation “The thermotherapy device of claim 1” (line 1) is unclear as to which claim, claim 24 is depended on, since claim 1 has been cancelled.
Regarding claim 25, the limitation “The thermotherapy device of claim 1” (line 1) is unclear as to which claim, claim 25 is depended on, since claim 1 has been cancelled.
Regarding claim 26, the limitation “The thermotherapy device of claim 1” (line 1) is unclear as to which claim, claim 26 is depended on, since claim 1 has been cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-21 and 23-25 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doo (2005/0015126).
Regarding claim 18, Doo discloses a thermotherapy device ("A", fig. 1, paragraph 0034) comprising: a housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 
Regarding claim 19, Doo discloses that the supporting means (830, 210, 830a, 310, 820 and 820a, figs. 2 and 8, paragraphs 0040 and 0042) include a first contact part (210, 830, and 820, see fig. 8) and a second contact part (820a, 830a and 310, see fig. 8) that is formed on the cover member and is supported on the first contact part and in contact with the first contact part when the cover member is unfolded (see fig. 8, as shown, the second contact part is formed on the cover member and is supported on the first contact part and in contact with the first contact part when the cover member is unfolded).  

Regarding claim 21, Doo discloses a locking means (870, 871 and 872, fig. 9, paragraphs 0040, 0049 and 0068) that is provided to the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041) and the cover member (lower therapy mat 20, foot pressure plate 21, and 300, fig. 1, paragraphs 0032 and 0036) and allows mutual locking or unlocking of the housing and the cover member (see fig. 9, as shown, the locking means 870 is provided to the housing and the cover member and allows mutual locking and unlocking of the housing and the cover member, see paragraphs 0040, 0049 and 0068).  
Regarding claim 23, Doo discloses that the locking means further includes a transfer member providing convenience of movement (the locking means is redefined to be 870, 320, 310, 872 and 871 and castor, fig. 9, paragraph 0049, and the supporting means has been redefined to be 830, 210, 830a, 820 and 820a, figs. 2 and 8, paragraphs 0040 and 0042, therefore, the transfer member is the leg 310 of the locking means having casters as shown in fig. 7, wherein caster are known to provide convenience of movement).

Regarding claim 25, Doo discloses a damping member (urethane 720, fig. 2, paragraph 0053) formed on the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041, as shown, the housing comprises a urethane member, urethane would provide some degree of force dampening). 
Claims 18-20 and 25 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNichols (8,016,089). 

    PNG
    media_image1.png
    567
    721
    media_image1.png
    Greyscale

Regarding claim 18, McNichols discloses a device that is capable of being a thermotherapy device (see device 10 in fig. 2 or fig. 4, a user can lie on the device shown in fig. 2 to sun bathe, sun bathe is a form of thermotherapy, since sun bathing exposes the body to a thermal source that would increases tissue temperature), comprising a housing (second section 50 comprising 53, 35, 38, 54, 36 and 52, see figs. 1-4, col 2, lines 43-67 and col 3, lines 1-17), a cover member (first section 20 comprising 23, 24, 22 and 34, see fig. 2) connected to the housing (see figs. 2 and 4, the cover member is connected to the housing through hinge 30 and 31, see col 3, lines 24-41), a coupling member (30 and 31, see figs. 1-4, col 3, lines 24-41) that connects the housing and the cover member and allows the cover member to be folded on and unfolded from the housing (see figs. 1-4), a supporting means that is connected to the 
Regarding claim 19, McNichols discloses that the supporting means includes a first contact part, and a second contact part that is formed on the cover member and is supported on the first contact part in contact with the first contact part when the cover member is unfolded (see the annotated-McNichols fig. 2 above). 
Regarding claim 20, McNichols discloses that the cover member (first section 20 comprising 23, 24, 22 and 34, see fig. 2) includes a receiving part, and the supporting means further includes a backing member that is hinged to the cover member and is housed in the receiving part (see fig. 1 with reference to fig. 4, as shown, 20 comprises a receiving part (portion of 21 that comprises recess for storing the legs, and the backing member is the leg that supports 20, as shown, the leg is hinged to the cover member and is housed in the receiving part, see the annotated-McNichols fig. 2 above, it is noted that the supporting means is the portion of 50 that comprises the first contact part, and the second contact part, and portion of 20 that comprise the backing member 
Regarding claim 25, McNichols discloses a damping member formed on the housing (see damping member 34, see fig. 5 and col 3, lines 18-23).
Claim 18 as best understood is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 201197797). 
Regarding claim 18, Li discloses a device that is capable of being a thermotherapy device (entire device in fig. 1 and see paragraph 0006, a user can lie on the device to sun bathe, sun bathe is a form of thermotherapy, since sun bathing exposes the body to a thermal source that would increases tissue temperature, alternatively, Li discloses in paragraph 0006 and 0007 of the English translation that the device massages the user by moving a rollers against a user’s body, therefore, the rubbing would generate some form of friction to warm the area being rubbed, which can be interpreted as a thermotherapy, see figs. 1-5), comprising a housing (21 and portion underneath 14 that is holding the massage mechanism 3, 13, 5, and 7, see fig. 2, see paragraphs 0023 and 0018), a cover member (15 and 22, see figs. 1-2) connected to the housing (see fig. 1 and paragraphs 0023-0024), a coupling member (hinge connecting 21 and 22, see paragraph 0024) that connects the housing and the cover member and allows the cover member to be folded on and unfolded from the housing (see paragraph 0024), and a supporting means (supporting means is 24, see fig. 1, paragraph 0024) that is connected to the cover member (see fig. 1) and prevents the cover member from sagging when the cover member is unfolded from the housing by the coupling member (see fig. 1, 24 is a support leg, it would prevent the cover member (15 and 22) from . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Doo (2005/0015126) in view of Kopylov (2011/0068588).

However, Kopylov teaches a locking means (locking means (13) shown in fig. 1, paragraph 0054) including a body (16, fig. 1, paragraph 0054) connected to a member (12), an actuating member (17, fig. 1, paragraph 0054) hinged to the body (see figs. 1-2, the actuating member 17 is hinged to the body (16) through hinge (18)); a hooking member (15, fig. 1, paragraph 0054) hinged to the actuating member (see figs. 1-2) and a hooked slot (14, fig. 1, paragraph 0054, as shown the draw plate comprise a slot that accommodates the hooking member (15)) which is formed in a cover member (11, fig. 1) and into and from which the hooking member is inserted or extracted (see figs. 1-2, paragraphs 0054-0057). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the locking means of Doo to be the locking means as taught by Kopylov for the purpose of providing a well-known alternative locking means that has a low manufacturing cost, reliable and durable safety .     
Claim 26 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Doo (2005/0015126).
Regarding claim 26, Doo appears to disclose that the housing (600, 700, 510, and 200, see figs. 1-4, paragraphs 0050, 0007, 0036, and 0041) and the cover member (lower therapy mat 20, foot pressure plate 21, and 300, fig. 1, paragraphs 0032 and 0036) have a thickness ratio of 1:0.2 to 1:0.8 (see detail of fig. 2, as shown, the horizontal portion of 720/730 is approximately two times thicker than the horizontal portion of 720a/730a, paragraph 0050, wherein 720/730 is interpreted as part of the housing and 720a/730a is interpreted as part of the cover member). However, if there is any doubt that Doo discloses the housing and the cover member have a thickness ratio of 1:0.2 to 1:0.8. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and the cover member to have a thickness ratio of 1:0.2 to 1:0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoyer (3,286,709) is cited to show a foldable therapeutic device.
Chen (6,409,689) is cited to show a foldable massaging mattress. 

Nakao (4,458,675) is cited to show a roller apparatus having a pair of support rails and a pair of guide wheels. 
Masuda (4,656,998)(4,662,362) is cited to show a foldable massage bed.
Yamasaki (4,947,833) is cited to show a foldable massage mattress. 
Lofgren (2004/0015217) is cited to show a treatment apparatus having a pivotable support cover.
Maier (2002/0003360) is cited to show a foldable massage chair. 
Iams (5,103,808) is cited to show a device for manipulating the spine comprising a pair of wheels for providing convenience of movement. 
Daffer (5,101,809)(5,891,186) is cited to show a vibratory sauna having a cover is pivotable. 
Lee (6,243,609) is cited to show a treatment massage mat having a remote controller. 
Lee (6,542,779) is cited to show a mat for hot-heat treatment having a massage mechanism. 
Choi (2005/0065580) is cited to show a massage apparatus having a massage mechanism. 
Kim (2008/0177212) is cited to show a massage apparatus comprising a massage mechanism, a plurality of support wheels, and a pair of rails for guiding the plurality of support wheels. 

Okazaki (4,327,713) is cited to show a multi-therapeutic device.
Hardie (4,712,538) is cited to show a vibratory sauna having a cover that is pivotable. 
Lee (2002/0193713) is cited to show a massage apparatus having a plurality of limit switches, a massage mechanism, a plurality of support wheels and a pair of supporting rails. 
Dehli (2002/0082533) is cited to show a massage device having a massage mechanism, a plurality of supporting wheels, and a pair of support rails. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like .




/TU A VO/Primary Examiner, Art Unit 3785